Citation Nr: 1138725	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for the residuals of a left femur fracture, for which benefits have been awarded under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that awarded the Veteran benefits under the provisions of 38 U.S.C.A. § 1151, and assigned an initial noncompensable disability rating, effective July 28, 2004.  

The Veteran testified before the Board at hearing that was held at the RO in May 2007.  A transcript of that hearing is of record.

In August 2007 and January 2010, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that this case must be remanded again as the development requested in the prior remand was not fully completed.  

In January 2010, the Board remanded the claim for the purpose of obtaining a medical examination and opinion regarding the extent of disability attributable to the fracture of the Veteran's left femur, separate and apart from the disability attributable to the paraplegia sustained as a result of a 1995 motor vehicle accident.  Specifically, the Board requested that the examiner attempt to differentiate the symptomatology associated with the Veteran's paraplegia and that associated with the residuals of the left femur fracture.

The Board noted that the Veteran contended that despite his pre-existing paraplegia, the left femur fracture had caused additional functional limitation, including an inability to completely straighten the left leg since the fracture.  The Veteran also indicated that the fracture residuals had limited his passive range of motion of the left leg, limited his ability to transfer from his wheelchair, and made more difficult certain activities of daily living, such as putting on socks and shoes.  

The Veteran underwent additional VA examination in February 2010, as a result of which the examiner diagnosed the Veteran with T7 paraplegia and a healed supracondylar fracture of the left femur.  The examiner noted that the Veteran refused to undergo X-ray examination of his left knee to evaluate the area of the supracondylar fracture.  The examiner determined that the Veteran likely had generalized osteopenia of both lower extremities as a result of his paraplegia, and that he had limited function of the lower extremities and shortening of the right thigh with increased flexion contracture of the right hip as compared to the left, as a result of his paraplegia.  Aside from noting that the Veteran refused X-ray examination of his left knee, the examiner did not comment on the residuals of the fracture of the left femur and did not provide an assessment as to level of disability attributable to the residuals of the left femur fracture.  The examiner did not address whether the Veteran had any additional functional limitations specifically attributable to the left femur fracture, including whether any inability to completely straighten the left leg, limited passive range of motion of the left leg, limited ability to transfer to a wheelchair, and difficulty putting on socks and shoes was attributable to the left femur fracture rather than to the paraplegia.  Significantly, the examiner did not state that he was unable to provide an assessment without the X-ray.

Upon a close review of the examination report in its entirety, it appears that the examination was for benefits under 38 U.S.C.A. § 1151, as the examiner spent a great deal of narrative describing the history of the Veteran's medical condition and even concluded that there was no evidence of negligence in the physical therapy that the Veteran underwent.  Notably, entitlement to benefits under § 1151 has already been established in this case.  The matter at issue is the proper disability rating to assign for the left femur fracture, as distinguished from the Veteran's nonservice-connected paraplegia.  As the examiner did not explain why he could not provide an opinion addressing the extent of disability attributable to the fracture of the Veteran's left femur, separate and apart from the disability attributable to the paraplegia sustained as a result of a 1995 motor vehicle accident, the Board concludes that the February 2010 report of examination is inadequate for rating purposes and also constitutes non-compliance with the Board's prior remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As noted, the Board sincerely regrets the additional delay caused by this remand.  However, the Board wishes to ensure that the Veteran has an adequate medical examination that answers the questions necessary to properly adjudicate his appeal.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current nature and severity of his left femur fracture residuals.  A copy of this remand and the claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is requested to discuss the following points.  If for any reason, the examiner is not able to provide the requested information, the examiner should explain the reasons for such:
   
   (a)  Please describe the symptomatology specifically associated with the Veteran's left femur fracture residuals (for which compensation benefits have been awarded), as distinguished from any symptoms attributable to the Veteran's paraplegia (for which compensation benefits have not been awarded). The Board emphasizes that it is requesting the examiner to comment on symptoms related to the left femur fracture, as opposed to the paraplegia - if it is not possible to separate such symptoms, the examiner must indicate such and explain.  
   
   (b)  In determining whether the Veteran has any additional functional limitations specifically attributable to the left femur fracture, the examiner should address the Veteran's reported inability to completely straighten the left leg, limited passive range of motion of the left leg, limited ability to transfer to a wheelchair, and difficulty putting on socks and shoes.  The Board emphasizes, that it is requesting the examiner to comment on functional limitation related to the left femur fracture, as opposed to the paraplegia - if it is not possible to separate such symptoms, the examiner must indicate such and explain.  
   
   (c)  In determining whether the Veteran has any additional functional limitation attributable to the left femur fracture residuals, the examiner should consider the Veteran's March 2005 written statement in which he described experiencing increased pressure in his lower back as a result of an inability to completely straighten the left leg, and other limitations on his activities of daily living, which he attributes to the left femur fracture residuals.
   
   (d)  All tests and studies necessary for such an assessment must be conducted.  If the Veteran again refuses to undergo X-ray examination of the left femur, and the examiner is unable to provide the requested assessment without the information that would have been obtained via X-ray examination, the examiner should so state, and should explain why the information that could have been obtained via X-ray examination is necessary for such an assessment.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


